Case 2:18-cv-12522-VAR-MKM ECF No. 42 filed 10/04/19 PagelD.804 Page 1 of 25

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

TEOKA S. WILLIAMS,
Plaintiff, CASE NO.: 2:18-ev-12522-VAR-MKM
HON.: Victoria A. Roberts
Vv.

 

 

BEAUMONT HEALTH,

Defendant.

/
GAFKAY LAW, PLC FREID, GALLAGHER, TAYLOR
JULIE A. GAFKAY (P53680) & ASSOCIATES, PC
Attorney for Plaintiff DEBRA A, FREID (P33078)
175 S. Main Street Co-Counsel for Plaintiff
Frankenmuth, MI 48734 604 S. Jefferson Ave
(989) 652-9240 Saginaw, MI 48607-11382
jgafkay@gafkaylaw.com (989) 754-0411
fgt@fgt-law.com

BUTZEL LONG

REGAN K. DAHLE (P53975)
MICHAEL GRIFFIE (P79836)
Attorneys for Defendant
301 East Liberty, Suite 500
Ann Arbor, MI 48104
(734) 995-3110
dahle@butzel.com
griffie@butzel.com
/

PLAINTIFF'S RESPONSE TO DEFENDANT’S MOTION TO
CERTIFY ORDER FOR INTERLOCUTORY APPEAL AND FOR
STAY OF PROCEEDINGS
Case 2:18-cv-12522-VAR-MKM ECF No. 42 filed 10/04/19 PagelD.805 Page 2 of 25

NOW COMES Plaintiff, Teoka S. Williams, by and through her
attorney, Gafkay Law, PLC, and hereby responds in opposition to
Defendant's Motion to Certify Order for Interlocutory Appeal and for
Stay of Proceedings as follows:

Plaintiff hereby relies on the facts and legal argument in the
accompanying Brief in Opposition to Defendant’s Motion To Certify
Order for Interlocutory Appeal and for Stay of Proceedings.

WHEREFORE, Plaintiff respectfully requests that this Honorable
Court deny Defendant’s Motion to Certify Order for Interlocutory Appeal
and for Stay of Proceedings.

Dated: 10/4/2019 Respectfully submitted;

GAFKAY LAW, PLC

isiJulie A. Gafkay
Julie A. Gafkay (P53680)

Attorney for Plaintiff
175 S. Main Street
Frankenmuth, MI 48734
(989) 652-9240
jgafkay@gafkaylaw.com
Case 2:18-cv-12522-VAR-MKM ECF No. 42 filed 10/04/19 PagelD.806 Page 3 of 25

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

TEOKA S. WILLIAMS,
Plaintiff, CASE NO.: 2:18-cv-12522-VAR-MKM
HON: Victoria A. Roberts
Vv.

 

BEAUMONT HEALTH,

Defendant.

/
GAFKAY LAW, PLC FREID, GALLAGHER, TAYLOR
JULIE A. GAFKAY (P53680) & ASSOCIATES, PC
Attorney for Plaintiff DEBRA A, FREID (P33078)
175 S. Main Street Co-Counsel for Plaintiff
Frankenmuth, MI 48734 604 S. Jefferson Ave
(989) 652-9240 Saginaw, MI 48607-1132
jgafkay@gafkaylaw.com (989) 754-0411
fgt@fgt-law.com

BUTZEL LONG

BY: REGAN K. DAHLE (P53975)
MICHAEL GRIFFIE (P79836)

Attorneys for Defendant

301 East Liberty, Suite 500

Ann Arbor, MI 48104

(734) 995-3110

dahle@butzel.com

griffie@butzel.com

PLAINTIFF'S BRIEF IN OPPOSITION TO DEFENDANT’S
MOTION TO CERTIFY ORDER FOR INTERLOCUTORY
APPEAL AND FOR STAY OF PROCEEDINGS
Case 2:18-cv-12522-VAR-MKM ECF No. 42 filed 10/04/19 PagelD.807 Page 4 of 25

TABLE OF CONTENTS

INDEX OF AUTHORITY............cccccseccscsccsseeceseecesescenseseeseasecnesas ii
CONCISE STATEMENT OF THE ISSUES PRESENTED.............. ii
CONTROLLING OR MOST APPROPRIATE AUTHORITY............ lv
INTRODUCTION............cccccccsscscescstececesseteauansesetensoseessseseneess 1,2
STATEMENT OF FACTS. ............ccccecsecesceeseeesevcecusveeeevsecasessesees 2
PLAINTIFF'S STATEMENT OF FACTS.............ccccccceceuessesusueees 3-6
STANDARD OF REVIEW.............:ecscceesecececeseseceucueeseueasessesusens 6-7
ARGUMENT ......... cc cccccceccnccecsccsesersetsceeceesssssaaseesveuseescusensenans 7-16
I. There are not controlling legal questions.................... 7-9
II. There is not substantial ground for difference of opinion as to
the questions on appeal.........ccccecececssssesssavcenvsencesens 9-14
III. Animmediate appeal from the Order would not materially
advance the ultimate termination of this ligation...... 15-16
A. This Court’s holding that there is a genuine issue of material

fact of direct evidence is substantially guided by previous
CECISIONS.........cecseeecececceeescnesststesenstaeseeaceeeesaeeners 10-12

B. This Court’s holding that there is a genuine issue of material
fact of an adverse employment action is substantially guided
by PreviOUusS GECISIONS...........scsecscecessesenceveveeecesuees 12-14
CONCLUSION............ccccsececscsccscueecrecscesersveseeseueceesuseneuseveacs 17
Case 2:18-cv-12522-VAR-MKM ECF No. 42 filed 10/04/19 PagelD.808 Page 5 of 25

INDEX OF AUTHORITY

Amini v. Oberlin Coll.,
440 F.3d 350 (6th Cir. 2006)..........cc ccc ececsescsessecesescesccceecesseesenss 10

Biegas v. Quickway Carriers, Inc.,
2007 U.S. Dist. LEXIS 42032, oo... cece cecccseseveucuccaeseenencerencs 8

Crane v. Mary Free Bed Rehab. Hosp.,
634 Fed. Appx. 518...c..ccccccccsssessessecsecescesscsssssessessesssseecereceseeeuss 13

Crane v. Mary Free Bed Rehab. Hosp.,
2015 U.S. Dist. LEXIS 182064*............cccccccecsesssesescusucceecsceuevenees 13

Fabela v. Socorro Independent School Dist.,
329 F.3d 409 (Sth Cir. 2008)... cccesecserssstesseevceeveceseveceeuseevens 11

McCrary v. Oakwood Healthcare, Inc.,
170 F. Supp.3d 981 (E.D. Mich. 2016)......cccccccccessssecseeseseeseessseceeees 13

Marotta v. Ford Motor Co.,
119 F. Supp. 3d 676 (E.D. Mich. 2015)...........cccccccccsesesceccesceasseeecs 14

Newsome v. Young Supply Co.,
873 F. Supp. 2d 872 (E.D. Mich. 2012)........c.ccccccsccsescsenscevaveseesenes 8, 15

Patterson v. UPMC S. Hills Health Sys. Home Health, L.P.,
2005, U.S. Dist. LEXIS 47610............ cc ccccccceccececsevcevccaetncceseueecses 12

Reed-Bey v. Pramstaller,
2011 U.S. Dist. LEXIS 804 20.0... ccecececeecceenceuecueeensnuveusutaencouse 7

Sharp v. Aker Plant Scrus. Group,
726 F.3d 789 (6th Cir. 2013).........cccccececeseececueeeeveesensssucevensucnseses 11

W. Tenn. Chptr of Assoc. Builders & Contrs., Inc., v. City of Memphis,
138 F. Supp. 2d 1015 (W.D. Tenn. 2000)............ccccececeuccecusesceeense 15

14.
Case 2:18-cv-12522-VAR-MKM ECF No. 42 filed 10/04/19 PagelD.809 Page 6 of 25

CONCISE STATEMENT OF THE ISSUES PRESENTED

I. Should this Court certify for interlocutory appeal the question of
whether Plaintiff had direct evidence of discrimination sufficient
to defeat Beaumont's motion for summary judgment, where
there is a genuine issue of material fact of direct evidence of
discrimination when Plaintiff was replaced by a white nurse
after advising her supervisor that the patient had referred to her

as a black bitch?
Plaintiff answers: No
Defendant answers: Yes

Court answers:

 

II. Should this Court certify for interlocutory appeal the question of
whether Plaintiff presented sufficient evidence to defeat
Defendant’s motion for summary judgment that she suffered an
adverse employment action under Title VII of the Civil Rights
Act of 1964 or the Elliott-Larsen Civil Rights Act, where
Plaintiff suffered material changes in the terms and conditions
of her employment by being reassigned, segregated, not allowed
to perform all of her job duties, and having her nursing license
at risk because she was required to report to the oncoming nurse
even though she had not been permitted to care for the patient
throughout her entire shift.

Plaintiff answers: No
Defendant answers: Yes
Court answers:

 

iii
Case 2:18-cv-12522-VAR-MKM ECF No. 42 filed 10/04/19 PagelD.810 Page 7 of 25

CONTROLLING OR MOST APPROPRIATE AUTHORITY

28 U.S.C. 1292... eecccccceceeseseeessseccveesseecseaseessauseessuesuuenas 6

iv
Case 2:18-cv-12522-VAR-MKM ECF No. 42 filed 10/04/19 PagelD.811 - Page 8 of 25

INTRODUCTION

On August 26, 2019, this Court entered an Opinion and Order
denying Defendant Beaumont Health System’s (“Defendant”) Motion for
Summary Judgment. ECF No. 35. In the Order, this Court held there was
a genuine issue of material fact of direct evidence of intentional race
discrimination and whether Plaintiff suffered an adverse employment
action. Contrary to Defendant’s assertion, the Court did not rule on
controlling questions of law, the Court merely found there were genuine
issues of material fact. Moreover, there is not a substantial disagreement
of opinion in this jurisdiction as to the resolution of these issues. Finally,
an immediate appeal from the Court’s Order disposing of the issues
would not materially advance the ultimate termination of this litigation.

Notably, Defendant’s current motion was filed 36 days after the
Court entered its Order denying Defendant’s motion for summary
judgment. ECF No. 30. Although Defendant’s motion is not a notice of
appeal, the timelines controlling the notice of appeal are instructive.
Notably, pursuant to Fed.R.App.P 4(a)(1), “a notice of appeal...must be
filed in the District Court within 30 days after the Order or judgment

appealed from is entered.” Defendant's argument that “immediate
Case 2:18-cv-12522-VAR-MKM ECF No. 42 filed 10/04/19 PagelD.812 Page 9 of 25

appeal” from this Court’s Order disposing of the issues would materially
advance the ultimate termination of this litigation is questionable, since
Defendant did not file its present motion until 36 days after the Court’s
Order was entered. Notwithstanding this, Defendant fails to meet the
requirements for interlocutory appeal.
STATEMENT OF FACTS

Plaintiff admits Defendant’s paragraphs 1 and 3 through 14.

2. Plaintiff denies the progress note states the patient became
upset.

15. Plaintiff denies the court decided questions of law in its Order.
The Court denied Defendant’s Motion for Summary Judgment and, in
doing so, refused to enter judgment for Defendant as a matter of law.
Instead, the Court found there were genuine issues of material fact,
which precluded summary judgment. Contrary to Defendant’s argument,
the issues ruled on by the Court in denying Defendant’s motion for
summary judgment are not an appropriate subject for interlocutory

appeal.
Case 2:18-cv-12522-VAR-MKM ECF No. 42 filed 10/04/19 PagelD.813 Page 10 of 25

PLAINTIFF’S STATEMENT OF FACTS
16. Defendant does not have a policy to address when a patient
requests care based on the race of the caregiver. (Ex. 5, pp. 8-9; Ex 3, p.
28; Ex. 4, p. 24).
17. The patient told Plaintiff she did not want her touching her,
although a white nursing assistant could. (Ex. 1, pp. 81, 83). The patient
asked to speak with the nurse in charge who was the assistant clinical
manager, Kopriva. (Ex. 1, pp. 80, 101; Ex. 3, p. 26).
18. Plaintiff overheard the patient say she wanted a different nurse
and, “they had the audacity to give me a black nurse.” (Ex. 1, pp. 44-45).
19. Plaintiff and Shakina Kolanda (“Kolanda’”) both heard the patient
say, “I do not want that black bitch taking care of me,” before Plaintiff
complained to Kopriva, which Plaintiff eventually put in the patient’s
progress note before her shift ended. (Ex. 1, p. 65, 72, 88-89, 91, 94-95;
Ex. 8, progress note; Ex. 6, pp. 18 and 26).
20. Kopriva testified that based on what Plaintiff told her, she
understood the patient did not want Plaintiff to care for her based on

race. (Ex. 4, pp. 22-24).
Case 2:18-cv-12522-VAR-MKM ECF No. 42 filed 10/04/19 PagelD.814 Page 11 of 25

21. Plaintiff heard the patient tell Kopriva she did not want Plaintiff
because of Plaintiffs race when Plaintiff was just outside the patient’s
door. (Ex. 1, p. 48).

22. The patient did not give a legitimate reason why she did not want
Plaintiff to care for her; Kopriva admitted simply suggesting Plaintiff had
an attitude is not legitimate. (Ex. 1, p. 102; Ex. 4, p. 31). Plaintiff heard
the patient tell Kopriva she did not want that “black lady” or “black
nurse.” (Ex. 1, pp. 50, 58, 74-75, 119; Ex. 5, p. 9).

23. Kopriva never asked the patient if she called Plaintiff a “black bitch”
or whether her request was based on race. (Ex. 4, pp. 30 and 48).

24. Kopriva told Plaintiff and others if either patient in Room 881 put
the call light on to let Olivia Moylan (“Moylan”), who is White, go in the
room instead of Plaintiff. (Ex. 1, p. 53; Ex. 6, p. 11). Moylan later
complained to Kopriva about having to take care of both patients and
passing medications for both patients in the room, which Moylan denied.
(Ex. 4, p. 40; Ex. 7, p. 33).

25. The patient care was not properly transferred to Moylan from
Plaintiff; a proper transfer involves a nurse-to-nurse report, which never

took place regarding the patients in Room 881. (Ex 1. p. 57; Ex. 7, p. 19).
Case 2:18-cv-12522-VAR-MKM ECF No. 42 filed 10/04/19 PagelD.815 Page 12 of 25

26. After Plaintiff was removed from providing care to the patient,
Kopriva and Moylan gave medications to the patient instead of Plaintiff
at 4:55 a.m. and 7:27 a.m. (Ex. 4, pp. 45-46).

27. Plaintiff was scheduled to work 11:30 p.m. to 8:00 a.m., but stayed
later, until approximately 8:30 a.m., when she gave the report to the
oncoming nurse for the patients. She was required to give a report for
the patients in Room 881 even though she was barred from the room for
several hours before the report. (Ex. 1, pp. 54, 56; Ex. 7, p. 26).

28. Kopriva reported the incident to her supervisor, Ward, because
Plaintiff was upset. (Ex. 4, pp. 49-50). She also told Ward Plaintiff said
she was called a “black bitch’, although Ward denies being told that.
(Ex. 4, p. 55; Ex. 2, p. 17).

29. Ward reviewed the progress notes then talked to the patient. (Ex.
2,p. 20). Ward admitted if the patient was heard calling a caregiver a
“black bitch” and requested not to have that caregiver, it related to race.
(Ex. 2, p. 29). Ward admitted Plaintiff was concerned she was removed
from caring for the patient based on race. (Ex. 2, p. 41). Notably, despite

Ward claiming she talked with the patient, she never recorded a patient
Case 2:18-cv-12522-VAR-MKM ECF No. 42 filed 10/04/19 PagelD.816 Page 13 of 25

encounter, just as Kopriva had failed to record her encounter. (Ex. 2, p.
30; Exhibit 8).
30. A meeting in human resources took place on November 8, 2017 with
Plaintiff, human resource representatives and managers. (Ex. 11).
Fildew recorded minutes of the meeting which state, in part, “Teoka
stated that the patient in 881-bed #2 stated she did not want her to be
her nurse because she was black.” (Ex. 10; Ex. 1, pp. 26, 188; Ex. 3, p.
23).
31. At the meeting, Plaintiff was told patients have the right to refuse
care for whatever reason. Plaintiff was told a patient requesting care
based on race is no different from a Middle Eastern female patient
requesting not to have a male as her nurse. (Ex. 1, p. 190; Ex. 11).
Indeed, Fildew admitted nobody said patient requests based on race are
not honored by Defendant. (Ex. 3, pp. 35-36).
STANDARD OF REVIEW

28 USC § 1292 only permits interlocutory appeals in limited
circumstances:

When a district judge, in making in a civil action an order not

otherwise appealable under this section, shall be of the

opinion that such order involves a controlling question of law
as to which there is substantial ground for difference of
Case 2:18-cv-12522-VAR-MKM ECF No. 42 filed 10/04/19 PagelD.817 Page 14 of 25

opinion and that an immediate appeal from the order may

materially advance the ultimate termination of the litigation,

he shall so state in writing in such order.

Interlocutory appeal is not appropriate here because the Court’s
denial of summary judgment was not a pure question of law. In addition,
there is not substantial ground for a difference of opinion as to the
questions Defendant seeks to appeal. Finally, an appeal will not
materially advance the ultimate termination of this litigation.
Accordingly, for the reasons set forth more fully below, Defendant’s
Motion to Certify Order for Interlocutory Appeal and for Stay of
Proceedings should be denied.

I. There are not controlling legal questions.

The Court’s Order denying summary judgment held there are
genuine issues of material fact and in entering that Order the Court
specifically refused to enter judgment as a matter of law. At best, the
Order denying summary judgment has mixed questions of fact and law.
This Court has noted that summary judgment orders are inappropriate
for interlocutory review. In Reed-Bey v. Pramstaller, 2011 U.S. Dist.

LEXIS 804, attached as Exhibit 12, this Court stated as follows:
Case 2:18-cv-12522-VAR-MKM ECF No. 42 filed 10/04/19 PagelD.818 Page 15 of 25

Several federal circuits have held that summary judgment
orders are inappropriate for interlocutory review because §
1292(b) contemplates “pure” questions of law. See Biegas v.
Quickway Carriers, Inc., No. 0573616, 2007 U.S. Dist. LEXIS
42032, 2007 WL 1675140, at * 2 (E.D. Mich. June 11, 2007),
[*4] and cases cited there. In denying certification of
interlocutory review of an order granting partial summary
judgment, the Biegas Court held, “[s]ince any Sixth Circuit
review of this Court’s grant of partial summary judgement to
Defendants...would necessarily entail a review of the case’s
factual record before the panel could issue a decision, an
interlocutory appeal would not be appropriate under this line
of reasoning, which the Court finds is sound.” 2007 U.S. Dist.
LEXIS 42032, 2007 WL at *2.

In Newsome v. Young Supply Co., 873 F. Supp. 2d 872 (E.D. Mich.
2012) cited by Defendant in support of its argument, there was a disputed
question of law which was controlling. In Newsome, the court’s denial of
summary judgment was early in the case brought under Fed.R.Civ.P. 12
(b)(6), based on a legal issue. The defendant-employer argued new
regulations should be retroactively applied to the case to bar coverage
under the Family and Medical Leave Act (“FMLA”), which was a question
of law.

Accordingly, because the denial of summary judgment involved

questions of fact and would necessarily entail a review of the factual
Case 2:18-cv-12522-VAR-MKM ECF No. 42 filed 10/04/19 PagelD.819 Page 16 of 25

record by the Sixth Circuit before the panel could issue a decision, this is
not a case appropriate for interlocutory appeal.

II, There is not substantial ground for difference of

opinion as to the questions on appeal.

The Court need only reach the second question as to whether there
is substantial ground for difference of opinion if the Court concludes that
its Order involves controlling questions of law. As set forth above,
Plaintiff submits there are not controlling questions of law and this case
is not appropriate for interlocutory appeal. If the Court reaches the
second question as to whether there is substantial ground for difference
of opinion, Plaintiff submits that contrary to Defendant’s assertion there
is not substantial ground for difference of opinion and interlocutory
appeal is still not appropriate.

This Court held there was a factual dispute as to whether there was
direct evidence of race discrimination and an adverse employment action.
ECF No. 35, PageID. 728. It is well-established that direct evidence can
create a factual dispute of race discrimination and that an adverse
employment action includes actions taken by the employer which

materially change the terms and condition of employment. There is no
Case 2:18-cv-12522-VAR-MKM ECF No. 42 filed 10/04/19 PagelD.820 Page 17 of 25

substantial ground for difference of opinion as to these questions on
appeal. Accordingly, if the Court reaches this issue, it should find that
there is no substantial ground for difference of opinion as to the questions
on appeal.

A. This Court’s holding that there is a genuine issue of
material fact of direct evidence is substantially guided
by previous decisions.

The Sixth Circuit and other circuits have held race discrimination
can be shown by direct evidence which is, “that evidence which, if
believed, requires the conclusion that unlawful discrimination was at
least a motivating factor in the employer’s actions.” Amini v. Oberlin
Coll., 440 F.3d 350, 359 (6t Cir. 2006). In denying summary judgment,
this Court held there was a factual dispute of direct evidence that race
discrimination was at least a factor in the employer’s actions. Defendant
attempts to narrow the decisions involving direct evidence to a verbal or
written statement made explicitly by the Defendant expressing
discriminatory animus. Defendant cites language in Amini stating,
“evidence of discrimination is not considered direct evidence unless a
racial motivation is explicitly expressed.” (Emphasis added). Even the

Amini case cited by Defendant does not suggest the racial motivation

10
Case 2:18-cv-12522-VAR-MKM ECF No. 42 filed 10/04/19 PagelD.821 Page 18 of 25

must be explicitly expressed by the Defendant. If the racial motivation is
adopted by the Defendant, there is a factual dispute of direct evidence
under the law. As this Court pointed out in its decision, “other direct
evidence of discrimination includes ‘any statement or document which
shows on its face that an improper criteria such as a basis-not necessarily
the sole basis, but a basis-for the adverse employment action.” ECF No.
35, PageID. 734, citing Fabela v. Socorro Independent School Dist., 329
F.3d 409, 415 (5th Cir. 2003).

The Sixth Circuit has also held remarks by those who significantly
influenced the decision-making process can constitute direct evidence.
Sharp v. Aker Plant Scrus. Group 726 F.3d 789, 798 (6 Cir. 2013).

This Court held there was a genuine issue of material fact of direct
evidence of discrimination because Plaintiff told Kopriva just before the
reassignment that the patient had called her a “black bitch”, the patient
told Kopriva she did not want a black nurse, and Kopriva testified the
patient saying she did not like Plaintiffs attitude was not a legitimate
reason to reassign Plaintiff. ECF No. 35 PageID. 734-735. A reasonable
jury could conclude that the evidence, if believed, requires the conclusion

that unlawful discrimination was at least a motivating factor. Contrary

17
Case 2:18-cv-12522-VAR-MKM ECF No. 42 filed 10/04/19 PagelD.822 Page 19 of 25

to Defendant’s argument, this Court’s Order is not the first case deciding
that a factual dispute exists as to direct evidence of discrimination.
Accordingly, an interlocutory appeal is not appropriate.
B. This Court’s holding that there is a genuine issue
of material fact of an adverse employment action
is substantially guided by previous decisions

Contrary To Defendant’s assertion the cases cited by the Court
finding a genuine issue of material fact on whether there is an adverse
employment action for purposes of Title VII and Elliott-Larsen are not
distinguishable from the instant case and, therefore, the Court’s decision
was guided by precedent.

First, although Defendant is not arguing Plaintiff must show an
adverse employment action in order to assert a § 1981 claim, the
Defendant in the Patterson v. UPMC S. Hills Health Sys. Home Health,
L.P., 2005 U.S. Dist. LEXIS 47610, attached as Exhibit 13, maintained
the plaintiff had to show an adverse employment action. In responding
to that argument, the Federal District Court held, “even in the absence
of a monetary loss, job assignments based on race constitute adverse

employment actions because such assignments effect the terms and

conditions of employment.” Accordingly, while the claim was brought

12
Case 2:18-cv-12522-VAR-MKM ECF No. 42 filed 10/04/19: PagelD.823 Page 20 of 25

under Section 1981, the Court specifically ruled on whether there was an
adverse employment action based on similar facts to the present.

Defendant also claims that McCrary v. Oakwood Healthcare, Inc.,
170 F.3d 981, 989 (E.D. Mich. 2016), did not address whether there was
an adverse employment action under either Title VII or ELCRA.
Contrary to Defendant’s assertion, the case involved both a § 1981 and
ELCRA claim brought by the Plaintiff. In denying the motion for
summary judgment, the Honorable Linda V. Parker of this Court found
there was factual dispute on whether there was an adverse employment
action for purposes of § 1981 and ELCRA.

Finally, Defendant simply disagrees with the Court’s interpretation
of Crane v. Mary Free Bed Rehab. Hosp., 634 Fed. Appx. 518, 2015
attached as Exhibit 14. This Court found that because Crane was not a
direct care worker, that case was distinguishable from the present case.
Notably, the Sixth Circuit decision in Crane did not disturb the lower
Court’s holding that race-based employment assignments are inherently
adverse. See Crane v. Mary Free Bed Rehab. Hosp., 2015 U.S. Dist.

LEXIS 182064, 2015, attached as Exhibit 15.

13
Case 2:18-cv-12522-VAR-MKM ECF No. 42 filed 10/04/19 PagelD.824 Page 21 of 25

Defendant cites Marotta v. Ford Motor Co., 119 F. Supp. 3d 677,
676 (E.D. Mich. 2015), which held a temporary reassignment to other
tasks due to a shortage of work in the plaintiff's department did not
involve a change in hours or salaries and, therefore, was not an adverse
employment action. The case cited by Defendant did not involve a race-
based reassignment, nor did it involve direct evidence of a discriminatory
reassignment. Moreover, in the present case, not only was Plaintiff
reassigned, she was segregated from providing care in the patient room,
and she was forced to give a report to the oncoming nurse, even though
she had not cared for the patients in that room for several hours thereby
jeopardizing her license. All of these factors support there is a genuine
issue of material fact that Plaintiff suffered an adverse employment
action because of the race-based reassignment. Accordingly, there are
not clear and substantial grounds for difference of opinion as to the
Court’s holding, and the question is not appropriate for interlocutory

appeal.

14
Case 2:18-cv-12522-VAR-MKM ECF No. 42 filed 10/04/19 PagelD.825 Page 22 of 25

Ill. An immediate appeal from the Order would not
materially advance the ultimate termination of this
litigation.

The Defendant’s final hurdle for certification for interlocutory
appeal, is to demonstrate that an appeal will materially advance the
ultimate termination of this litigation. In support of its argument,
Defendant cites Newsome, supra, holding that an interlocutory appeal
advances the litigation when it, “save[s] individual resources and
litigation expenses.”

The court in Newsome found it was significant that the
interlocutory appeal would occur early in the proceedings before the
parties had incurred substantial time and expense on the litigation. The
court held, “interlocutory appeal is most appropriate early in the
proceedings. In contrast, the role of interlocutory appeal is diminished
when a case is nearing trial and large expenditures have already been
made.” Newsome, supra at p. 876, citing W. Tenn. Chptr. of Assoc.
Builders & Contrs., Inc., v. City of Memphis, 138 F. Supp. 2d 1015, 1026
(W.D. Tenn. 2000). In the Newsome case, there was very limited

discovery, no depositions, no written discovery other than as to the

number of employees within seventy-five miles, and no scheduling order

15
Case 2:18-cv-12522-VAR-MKM ECF No. 42 filed 10/04/19 PagelD.826 Page 23 of 25

had been entered. In the present case, Defendant’s Motion for
Certification for Interlocutory Appeal comes just before trial, after
discovery has been closed, and after significant time and expenses have
already been expended on this litigation. Notably, the Defendant took 36
days to file this motion for certification for interlocutory appeal.
Defendant is only correct on its argument that if the Court of
Appeals agreed there was not a factual dispute of direct evidence of
discrimination, then all of Plaintiffs claims would fail. However, that
same thing can be said about any appeal. As to the issue of whether
Plaintiff suffered an adverse employment action, an adverse ruling by
the Court of Appeals on solely that issue would not affect the case-
Plaintiffs damages for her 1981 claim are the same as her Title VII and
ELCRA claims. Accordingly, a successful appeal on only the latter issue
would not advance the ultimate termination of the litigation. Notably, in
the unlikely event the Court reaches this final issue, Defendant cannot
overcome that it is not early in this litigation and we are on the brink of

trial. Accordingly, interlocutory appeal is not appropriate.

16
Case 2:18-cv-12522-VAR-MKM ECF No. 42 filed 10/04/19 PagelD.827 Page 24 of 25

CONCLUSION
Defendant cannot satisfy the requirements for certification for an
interlocutory appeal. This case, which involves denial of summary
judgment, is not an appropriate one for interlocutory appeal. Accordingly,
Defendant’s motion should be denied.
WHEREFORE, Plaintiff, Teoka S. Williams, respectfully requests
that this Honorable Court deny Defendant's Motion to Certify for

Interlocutory Appeal its August 26, 2019 Opinion and Order.

Dated: 10/4/2019 Respectfully submitted;

GAFKAY LAW, PLC

/s/Julie A. Gafkay
Julie A. Gafkay (P53680)

Attorney for Plaintiff
175 S. Main Street
Frankenmuth, MI 48734
(989) 652-9240
jgafkay@gafkaylaw.com

V7
Case 2:18-cv-12522-VAR-MKM ECF No. 42 filed 10/04/19 PagelD.828 Page 25 of 25

CERTIFICATE OF SERVICE
On October 4, 2019 the foregoing pleadings, Plaintiffs Response and
Brief In Opposition to Defendant’s Motion to Certify Order for
Interlocutory Appeal and For Stay of Proceedings with Exhibits was
electronically filed with the Clerk of the Court through the Court’s
CM/ECF System, which will send notification to such filings to the

attorneys of record, Regan K. Dahle, and Michael Griffie.

Respectfully submitted,

/siJulie A. Gafkay

JULIE A. GAFKAY (P-53680)
Attorney for Plaintiff

175 S. Main Street
Frankenmuth, Michigan 48734
(989) 652-9240
jgafkay@gafkaylaw.com

18
